OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                   AUSTIN




Hoaomblo      charley   LoOkhart
stat* TreasuTer
Aurtla, Texar
D*u   81rt




                                                   reeeat dstm with tha
                                                  4 "Dsolaration  of
                                                    the lnstrumat
                                                   I of Artisle 9049e,


                                            f l8 fo llo wsr

                                            We0    p r o vided,




                            in the offior    of the County
                            gietration   Law8 QZ thir
                            at no tax   aball bo levied
      on lnetsments      aeourtng an tmount of Two
      IIundred ($200.00) Dollars,     or Isem. biter       '-
      the sffoativo    dats of thin AOt, eroept a8
      hereinafter    provided,   QO suoh fnrtrunent shall
      be filed    or rooorded by any County Qlerk in
      thfs State until there ias6 b,esn atiixod       to
      auuh iastrumants &unps in aoaordanae wfth
      the pm~lsllons of thlkil 8WttQll~ * * **
                                                                    41




Eonoreblo    War118 Lookhert,     Page 2


           The instrument under conaideretlcn   is not emong
those ttpe0lri0aiip named. Hence, if It la to be taxed, it
must be by virtue of the alause levying the tex upon “all
euoh inatruaente of a elntilar nflture.R   In other words, a
lien Intereat must be created by the instrument before it
ir subject to the tax.
           Se are of the oplnicn     that the instrument is not
eubjeat to the tax.     The inetrurnent deoleree that the
Houeing: Authority of the City of ‘J8aoo holds oerteln described
lend In trust for the benerlt or proepeotlve       bondholder8
and the United Sttitee ?iousing Authority.      The interest
granted is the right to require the +Y’iaoo    Koueing Authority
to refrain  frcm dfspoelng of the property exoept under
oertain olroumstanoesand to maintain and operate the
hourlug projeotin    a oertain menner. Thue, it is 88811
that no lien interest    is created.    The lnrtrument   $6
merelyr, ae lte title   indicates,   a WDeclarstion of Truet.w
             our view ie   further etrongthened by 8 paragraph
fn the lnetrument,      which we quote as r0n0w8t
             “In no event shell     thie   deolaretlon    oi
        trust be oonetrued a8 oonferring      upon the holdsrr
        or any or the Bond8 issued In pureuanoe or said
        Reeolutlon,   or 0r any of the ooupone appertalnlng
        thereto,   the remedy of foreoloeun     or any other
        remedy pureuant to wfiioh they or any 02 them may
        oaum the above-deebribed     ,property to be eold or
        the title    of the Authority   thereto    to be divested
        or iorfelted.n
           In view or the loregoing  you ere r88peOtfully ad-
vired that the deeorlbed nBebleration   of Truet* fa not subject
to the etemp tax Imposed by krtiol.8  90498, Vernon’8 Annotated
Civil Statutes.


                                                               CF
                                            Very   tNly   yours

                                        kTTCRW CF,NE~UAL T3XhS